Title: Virginia Delegates to Thomas Nelson, 14 August 1781
From: Virginia Delegates
To: Nelson, Thomas


Sr.
Phila: Augt. 14th. 1781
We have your favor of the 27th. ulto. The Delegates moved in Congress for a resolution to furnish our State with some passports for Vessells to import Salt only from Bermuda and load with Indian Corn and flour in return. the motion meeting opposition was committed and no Report is yet made. We shall hasten this business all we can and use our best endeavours to support it.
The Allied Army under the command of Genl. Washington continues in the Neighbourhood of Dobbs’ Ferry waiting events to commence operations agt. New York. From Spain we have advices of a powerfull armament preparing in that Kingdom for a secret expedition, supposed agt. Minorca, and that it would be in action in the course of the last month. 8000 Troops it is said were to be employed on this occasion. The celebrated Necker, being disgusted and applying for his dismission, it was granted him. whether his retiring from Office may affect the credit of the Nation time will discover. It is to be lamented that any disagreement, at this critical conjuncture which calls for vigorous and united efforts, should appear in the Councils of our good Ally.
It is with reluctance we request your Excellency to press the Agent to send forward supplies for our support. Necessity alone could induce us again to mention it; but we feel for the honor of the State as well as for ourselves upon this occasion, and wish to avoid every mode of supply that may be disagreeable to either. we have the Honor to be Sr. yr. most obedt. Servt.
Jos: Jones.Theok. Bland
